Case 1:19-cv-00128-SPW Document 96 Filed 08/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION AUG 26 2020

Clerk, U S District Court
District Of Montana

NEIGHBORS AGAINST BISON Billings
SLAUGHTER, et al., CV 19-128-BLG-SPW
Plaintiffs,
ORDER
Vs,

THE NATIONAL PARK SERVICE, et
al.,

 

Defendants.

 

John T. Harrison, attorney for the Confederated Salish and Kootenai Tribes
moves for the admission of Brendan P. Keenan, Jr. to practice before the Court in
the above captioned matter with John T. Harrison of Pablo, Montana, designated as
local counsel. The motion complies with Local Rule 83.1(d), and plaintiffs and
defendants do not object.

IT 1S SO ORDERED that John T. Harrison’s motion to admit Brendan P.
Keenan, Jr. to appear pro hac vice (Doc. 92) is GRANTED and he is authorized to
appear as counsel for the Confederated Tribes and Bands of the Yakama Nation

with John T. Harrison pursuant to L.R. 83.1(d) in the above captioned matter.

DATED this _o7/ day of August, 2020.

Biecemrcs ?. Cetegen..

SUSAN P. WATTERS
United States District Judge

 
